Citation Nr: 0306247	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-26 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to an increased rating for postoperative 
residuals of degenerative disc disease (DDD) of L5-S1 with 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

4.  Entitlement to a total disability rating due to 
individual unemployability by reason of a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 31, 1960 to November 29, 1960, and had active service 
from November 30, 1960 to November 1963 and from March 1967 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California in 1991.  
The case was subsequently transferred to the VARO in San 
Diego, California. 

This case was remanded in December 1997 for further 
development.  The case was returned to the Board in September 
2002.  

The issues of entitlement to an increased rating for 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability are addressed in the remand that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been obtained. 

2.  Neither residuals of a head injury or residuals of a neck 
injury were present during ACDUTRA or active service and no 
current pathology of the head or neck is shown until years 
after service, and neither is etiologically related to 
service.  


CONCLUSION OF LAW

Residuals of a head injury and residuals of a neck injury 
were not incurred in or aggravated during ACDUTRA or active 
duty, nor may the incurrence or aggravation of arthritis of 
the cervical spine during service be presumed.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1131 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that through the December 1997 Board 
remand and the May 2002 supplemental statement of the case 
(SSOC), the appellant has been informed of the evidence and 
information necessary to substantiate the claims.  At the 
1991 RO hearing the veteran indicated his intent to obtain 
statements from those who during his military service had 
witnessed his injury and, in fact, he did so.  Accordingly, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran's original claim file was lost and 
the claim file has been rebuilt.  It is also clear that not 
all of his service medical records (SMRs) are on file.  
However, extensive efforts have been made to obtain all 
available SMRs and additional SMRs pertaining to his 
inservice hospitalization in 1967 for residuals of his now 
service-connected low back injury were recently obtained, as 
noted in the October SSOC.  It is clear that further efforts 
to search for SMRs would be futile.  

VA and private treatment records, as well Social Security 
Administration (SSA) records, have also been associated with 
the claims folders.  The veteran testified at an October 1991 
RO hearing and in July 1997 at a travel board hearing.  In 
addition, the RO has provided the appellant with current VA 
examinations to determine the etiology of the claimed 
disorders.  

At one time records of another, similarly named, veteran were 
in the claim file of the appellant.  However, this matter was 
previously addressed and corrected by the RO in 1993.  
Moreover, pursuant to the Board remand, the claim file of the 
other veteran was reviewed in June 1997 to ensure that no 
records of the appellant were contained therein.  

The record also reflects that the appellant is aware of no 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Legal Criteria

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes 
active duty and any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Factual Background

The available SMRs reflect the veteran's hospitalization in 
June 1967 for an April 1967 low back injury which he incurred 
while playing basketball and which caused a herniated nucleus 
pulposus (HNP) requiring a hemilaminectomy at L5-S1.  
However, those records are negative for injury or pathology 
of the head or neck and an examination revealed no 
abnormality of either.  A May 1968 Medical Board Report 
reflects a diagnosis of DDD of L5-S1, postoperative, 
hemilaminectomy with excision of extruded disc.  

Service personnel records reflect that the veteran had no 
foreign or sea service but contain nothing relevant to any 
alleged head or neck injury.  

On VA examination in June 1977 the veteran's head and neck 
were negative.  

Private clinical records show that in 1979 he sustained hot 
grease burns to his body, including his face. 

On VA examination in August 1978 the veteran's head, face, 
and neck were normocephalic.  

VA outpatient treatment (VAOPT) records in 1981 reflect 
complaints which included neck pain.  

On VA neurology examination in May 1981 the veteran's 
complaints included neck pain which radiated down his left 
arm.  On VA orthopedic examination that same day he reported 
having injured his low back during service when he fell on 
concrete while playing basketball.  On VA orthopedic 
examination in October 1982 he complained of low back pain 
which radiated up to the base of his neck.  On VA orthopedic 
examination in June 1983 he indicated that this pain caused 
visual problems and, at times, blackouts but on VA eye 
examination that month it was found that he had a refractive 
error which had no relation to his low back pain.  

On VA examination in February 1987 the veteran's complaint of 
neck pain was noted but the examiner specifically noted that 
he did not obtain any history of a neck injury.  Cervical X-
rays revealed disc space narrowing at C3-4 with hypertrophic 
spurs suggestive of DDD.  The diagnoses included DDD and 
adjacent osteophyte formation C3-4 of undetermined cause and, 
while radiologically appearing to be traumatic, no definite 
history of a neck injury was elicited.  

During VA hospitalization in May 1988 the veteran claimed to 
have been shot in the head in 1966 but on examination there 
was no penetration of a bullet into brain tissue.  The 
discharge diagnoses included status post gunshot wound to the 
head.  

On VA examination in May 1988 it was reported that the 
veteran had ruptured discs at C3-4 and L5-S1, where he 
complained of pain, and that it was quite probable that this 
injury had occurred at the same time as the injury to his low 
back.  

A May 1989 CT scan of the veteran's head was normal except 
for an old calcified granuloma in the left hemisphere.  

An August 1989 report by Dr. Tylee of a neurological 
evaluation of the veteran, for an on-the-job stroke in May 
1989, indicates that the veteran possibly had a right 
cerebral infarction in May 1989.  There was also a diagnosis 
of cervical spondylosis.  

A May 1990 report from Florentius Chan, a clinical 
psychologist, reflects that the veteran had no clear organic 
brain damage or syndrome but had developed many somatic 
complaints, including neck pain, due to limited insight.  

A May 1990 report from Richard Hiler, D. O., reflects that 
the veteran had no history of a skull fracture and on 
examination his head was normocephalic.  

In a March 1991 Statement in Support of Claim the veteran 
reported that he had sustained a severe injury to his 
forehead in 1967 that required 18 stitches and which caused a 
skull fracture that caused headaches and visual problems.  

At an October 1991 RO hearing the veteran testified that 
while playing basketball during service he had hit his head 
on the goal post, injuring his head and neck, and then fell 
on concrete, injuring his low back (page 2 of the 
transcript).  He would try to locate service buddies who had 
observed the injury (page 3).  

On VA examination in December 1991 the veteran reported 
having a scar on the left side of his head from the inservice 
injury.  

A VA CT scan of the veteran's head in November 1992 was 
normal and without evidence of hemorrhage, but there was a 
small calcification in the midline falx, posteriorly.  

During VA hospitalization in August 1994 the veteran 
complained of headaches, and possibly seizures, which he 
claimed were due to a gunshot wound to his head that he 
sustained in Vietnam.  It was also noted that given the 
chronicity of his headache, their bilateral distribution, and 
the lack of paresthesia and muscle aches, as well as the lack 
of association with fatigue and anxiety, along with his 
history of cervical problems, the etiology for his headaches 
was pain radiating from the neck.  Another possibility was 
post-traumatic headaches, especially since they appeared to 
have occurred soon after his discharge from military service.  
An electroencephalogram (EEG) during VA hospitalization in 
August 1994 was within normal limits.  

During VA hospitalization in October 1994 the veteran had 
neck pain with radiculopathy of the left upper extremity.  A 
CT scan of his neck revealed neural foramina narrowing.  The 
discharge diagnoses included cervical spondylosis.  

During VA hospitalization in November 1994 the veteran 
underwent surgery for cervical spondylosis.  

In June 1996 P. J. stated that she had seen the basketball 
game in which the veteran had sustained an inservice head 
injury which had occurred when an opponent had slammed the 
veteran's head into a metal goal post.  This had caused a 
laceration of the left side of his head and over his eyes.  
She had assisted in taking the veteran to a Naval Hospital 
where 140 sutures had been required to close the lacerations 
and he was fitted with a cervical collar because of damage to 
his neck.  It had later been determined that he had had a 
skull fracture and a torn disc in his neck.  

On VA spinal examination in February 1997 the diagnoses 
included moderate cervical spondylosis with moderate to 
severe DDD at C3-4 and C5-6 and mild to moderate associated 
degenerative osteoarthritis.  

In April 1997 R. G. stated he had seen the basketball game in 
which the veteran had been injured.  His head had hit the 
goal post and he fell on the concrete, injuring his neck and 
back and causing bleeding from his face and head.  When being 
treated during service the veteran had had, at times, partial 
paralysis from the neck down.  The veteran had also had many 
stitches to close his wounds.  

At the July 1997 hearing before the undersigned member of the 
Board sitting at San Diego, California, the veteran testified 
that during service he had been given a neck brace or 
cervical collar but that X-rays during service had not 
detected a fracture in his neck (page 19 of the transcript).  
He had had VA neck surgery in November 1994 (page 21).  

On official ophthalmologic examination in August 1999 the 
history related by the veteran of an inservice injury was 
reported.  After an examination the diagnosis was 
posttraumatic migraine with a visual component of blurring 
and fogginess of vision directly related to line of duty 
skull fracture in 1967.  It was noted that only after, and 
not prior to, the injury had the veteran had episodes of 
graying out and blurring of vision.  However, the examiner 
also felt that there might be some tentorial overlay.  It was 
also felt that the veteran might benefit from a prescription 
for mild hyperopia.   

On official orthopedic examination in August 1999 the 
veteran's records were reviewed.  The examiner noted that the 
veteran displayed significant symptom magnification of his 
subjective complaints, in light of discrepancies between 
physical findings.  It was felt that the pathology of his 
cervical spine was the result of an aging degenerative 
process.  While he reported that he had problems following an 
injury more than 30 years earlier, the examiner noted that 
other historians did not substantiate this.  It was felt that 
his pathology of the cervical spine had developed years after 
the injury, necessitating surgery about 3 years ago.  

On official neurology examination in August 1999 the 
veteran's claim files were reviewed.  The veteran reported 
that the inservice head injury was so severe that the skin of 
his face had been pulled down over his face.  The diagnoses 
were atypical vascular type headaches which, given his report 
that they were of new onset in the last 3 years, were 
unlikely to be related to head trauma over 30 years ago, and 
cervical disc disease.  

Analysis

Residuals of a Head Injury

The available SMRs reflect treatment following the 1967 
injury but no complaints referable to the veteran's head or, 
on examination, any abnormality of the veteran's head.  While 
there is lay evidence that he sustained a skull fracture 
(which at times has been incorporated into clinical histories 
related by physicians), this has never been clinically 
confirmed.  Rather, clinical studies have found no residuals 
of a skull fracture.  Also, lay reports of his having had 
many stitches to close a scalp or facial wound are not 
corroborated by the presence of facial scarring.  Likewise, 
the history twice related by the veteran of having sustained 
a gunshot wound to his head is clearly incorrect.  

The veteran has complained of chronic headaches only after a 
reported cerebrovascular accident in May 1989.  However, he 
attributes headaches and visual disturbance to an inservice 
head injury.  On VA examination in 1983 the veteran 
attributed his visual disturbance to low back pain which 
radiated to his neck, and not a head injury.  It was 
determined that he had a refractive error.  

However, refractive errors are developmental in nature.  
Developmental defects, e.g., refractive error of the eyes, as 
such are not diseases or injuries within the meaning of 
applicable legislation and, thus, are not disabilities for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2001).  

During VA hospitalization the veteran initially reported 
having headaches due to an inservice gunshot wound of his 
head, which he never actually sustained.  It was felt that 
the etiology of the headaches was either pain radiating from 
his neck or post inservice trauma.  This latter opinion was 
predicated upon a conclusion that the headaches had first 
appeared soon after discharge from active service.  It is 
clear that this history could only have been obtained from 
the veteran and not a review of the records inasmuch at the 
contemporaneous records do not document such a history.  
Likewise, the opinion on official ophthalmologic examination 
in 1999 that he had post-traumatic migraines with a visual 
component directly related to an inservice skull fracture is 
also not corroborated by the objective medical evidence.  

Rather, the official neurology examination in 1999, yielded a 
diagnosis, after a review of the records, of the veteran's 
having atypical vascular headaches which were unlikely to be 
related to head trauma sustained over 30 years earlier.  The 
Board finds this opinion to be more probative in light of the 
accurate clinical history reported and the review of medical 
records prior to rendering the opinion.  

The statements of the veteran and witnesses to his inservice 
injury of a nexus between current head pathology, if any, and 
an inservice injury are not competent evidence since lay 
persons are not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  



Residuals of a Neck Injury

The available SMRs reflect treatment following the 1967 
injury but no complaints of neck pain or, on examination, any 
abnormality of the veteran's neck.  The first contemporaneous 
clinical evidence of neck pathology is in 1981, years after 
military service.  The first evidence indicating that neck 
pathology was of service origin is the VA examination in May 
1988, which erroneously reported that the veteran then had 
ruptured discs; whereas, no rupture of cervical discs has 
ever been clinically confirmed.  From this it can only be 
concluded that the opinion was based upon an unsupported 
clinical history related by the veteran and since that 
history was inaccurate, the diagnosis which was based thereon 
can also have no probative value.  

The veteran first reported having had an inservice neck 
injury only in 1991.  His statements and the statement of a 
service comrade and a woman who witnessed the inservice 
basketball injury are not corroborated by the available SMRs 
which do not confirm that he was given a neck brace, had 
lacerations of the head or face or had partial paralysis from 
the neck down.  Indeed, while the woman who witnessed the 
injury stated that it was later determined that the veteran 
had sustained a ruptured disc, no rupture of a cervical disc 
has ever been clinically documented.  Also, the veteran 
testified in 1997 that X-rays during service had not found a 
cervical fracture.  

A 1987 VA medical opinion indicates that the veteran's DDD 
and osteophytes of the cervical spine were of undetermined 
cause and while radiologically appearing to be traumatic in 
origin, there was no history of trauma elicited.  

However, on VA orthopedic examination in 1999 the cervical 
pathology was determined to be degenerative and age related 
and was specifically found not to be related to purported 
trauma many years earlier.  This latter opinion was rendered 
in response to a specific request for a definitive opinion 
and after a review of the medical records.  Accordingly, the 
1999 medical opinion is of greater probative value.  

Lastly, the statements of the veteran and witnesses to his 
inservice injury of a nexus between current neck pathology 
and an inservice injury are not competent evidence since lay 
persons are not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection for residuals of a head 
injury and for residuals of a neck injury is not warranted.  


ORDER

Service connection for residuals of a head injury and for 
residuals of a neck injury is denied.  


REMAND

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome (IVDS) were amended.  See 67 
Fed. Reg. 54345 (August 22, 2002).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

Here, the RO has not had the opportunity to address the 
potential application of the revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board is also of the opinion that a VA examination is 
required to address the new rating criteria.  

Inasmuch as further development of the claim for an increased 
rating for the service-connected low back disorder is 
required, adjudication of the inextricably intertwined issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability must be deferred.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of treatment 
or evaluation for all health care providers who 
have treated him for his service-connected low back 
disorder since 2001.  When the requested 
information and any necessary authorization are 
received, the RO should attempt to obtain all 
indicated records.  

2.  Thereafter, the veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the current extent and 
severity of all symptoms and impairment from the 
service-connected low back disorder.  The claims 
folders must be made available to and reviewed by 
the examiner. 

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration (number of days) of any 
incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician) 
of IVDS.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  Then, the RO should review the claims folders 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  The RO should also 
undertake any other development it deems to be 
required to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and the implementing regulations. 

4.  Then, the RO should readjudicate the claim for 
an increased rating for the service-connected low 
back disorder, to include consideration of the new 
criteria for evaluating IVDS.  It should then 
readjudicate the claim for a total rating based on 
unemployability due to service-connected 
disability.  

5.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the RO 
should issue an SSOC and afford the veteran and his 
representative an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



